Oldham, C.
This is a companion case to Wiese v. Union P. R. Co., ante, p. 40,, and the two cases were presented together in the oral argument. The two cases were tried together in the district court, and a judgment quieting the title in the plaintiff was rendered in each of them. The facts, so far as they affect the conclusion to be reached, are practically the same. In this case the plaintiff, Carsten Wrich, purchased the land by contract from the Union Pacific Rail*49road Company in 1881, and received bis deed in Í890.- He took possession immediately after Ms purchase and has claimed the land as his own ever since. In September, 1893, plaintiff Wrich undertook to make a cash entry of the land in the same manner as his neighbor Wiese did, so that every question involved in the controversy is fully covered in the opinion in Wiese v. Union P. R. Co., supra.
For the reasons given in that opinion, we recommend that the judgment of the district court be affirmed.
Ames and Epperson, CC., concur.
By the Court: For the reasons given in the foregoing opinion, the judgment of the district court is
Affirmed.